   Case 1:16-cv-08031-LTS-OTW Document 84 Filed 06/17/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- X
DOLLAREATHA EDWARDS,

                                         Plaintiff,                    NOTICE OF MOTION FOR
        -against-                                                      SANCTIONS

ROBERT WILKIE.                                                         CIVIL ACTION NO.
Secretary for the Department of Veterans Affairs                       16-8031 (LTS)(OTW)

                                         Defendants.

---------------------------------------------------------------- X

        PLEASE TAKE NOTICE, that upon the accompanying Declaration of Special

Hagan dated June 17, 2019 and Plaintiff’s Memorandum of Law in Support of her

Motions for Sanction, Plaintiff Dollareatha Edwards, by her undersigned counsel, will

move this Court before the Honorable Ona T. Wang U.S.D.J., at the United States

Courthouse, 40 Foley Square, New York, New York at a time to be determined by the

Court for an order pursuant to Fed. R. Civ. P.30 and 28 U.S.C. § 1927. Plaintiff seeks the

following relief: an order to re-open discovery for the limited ESI as detailed in

Plaintiff’s Memorandum of Law in Support and to serve and obtain responses for her

requests for admissions.


Dated: Queens, New York
       June 17, 2019
                                                                        /s/
                                                      __________________________________
        _
                                                      Special Hagan, Esq.
                                                      Attorney for Dollareatha Edwards
                                                      Law Offices of Special Hagan
                                                      196-04 Hollis Avenue
                                                      Saint Albans, New York 11412
                                                      (917) 337-2439
                                                             special@haganlawoffices.net
Case 1:16-cv-08031-LTS-OTW Document 84 Filed 06/17/19 Page 2 of 2




   TO:   VIA ECF
         Rachael Doud and Sharanya Mohan
         Attorneys for Defendants
         US Department of Justice
         86 Chambers Street
         New York, New York 10007
